Citation Nr: 0026291	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-06 460A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1969 to March 
1971.

This appeal arises from a decision by the Cleveland, Ohio, 
Department of Veterans Affairs (VA) Regional Office (RO).  A 
December 1996 rating decision denied an increased rating for 
the veteran's left knee disability.  He submitted an appeal 
in April 1998 and was notified that the appeal was untimely 
by letter dated in May 1998.  He submitted a notice of 
disagreement in July 1998.  In June 1999 he submitted a 
Statement in Support of Claim withdrawing the issue of the 
timeliness of the appeal of the increased rating denial.  
Therefore the increased rating claim for a knee injury is not 
in appellate status.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

2.  The veteran's PTSD is manifested by nightmares, an 
occasionally blunted affect, partial isolation and sleep 
disturbance without defective insight or judgment.  


CONCLUSION OF LAW

The criteria for a 30 percent disability rating for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 4.1, 4.7, 4.21, 4.130, Diagnostic Code 9411 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran seeks an increased rating for his service-
connected PTSD.  An April 1988 VA PTSD examination report 
contains complaints of anger, nightmares, trouble 
concentrating and a startle response.  The veteran  was close 
to his wife and one neighbor but no others.  The examiner 
found that the veteran was tense and oriented times three.  
His memory was intact and he described his mood as very, very 
anxious.  He was not suicidal and had neither delusions nor 
hallucinations.  The diagnosis was PTSD with mild to moderate 
impairment.  

A June 1988 rating decision established service connection 
and awarded a 10 percent evaluation for the veteran's PTSD.  
In April 1998 the veteran submitted his current claim for an 
increased rating for PTSD.  

A May 1998 letter from M. M. N., M.D., states that he had 
treated the veteran from June 1993 to May 1998.  The letter 
concerns physical symptoms that necessitated a change in 
prescriptions.  In a May 1999 addendum he added that the 
veteran had concealed the severity of his PTSD from him 
because the veteran was afraid of being involuntarily 
committed and thus losing his right to posses firearms.  He 
was also sad and ashamed that a mother and two children had 
been killed in Vietnam and that he had been rewarded for it.  
He had also withheld the fact that 30 years ago a soldier 
told him that he had shot a fellow soldier.  

An August 1998 VA treatment note states that the veteran was 
employed in an automobile factory from 1977 to 1987.  He lost 
his job only because the factory was moved; he neither quit 
nor was fired.  He reduced his work as a barber to one day a 
week because of a leg condition and finally stopped working 
about one year earlier.  In September 1998, while having 
family conflicts, he tried to cover for another barber who 
went on vacation but found it too stressful and closed the 
shop for several days rather than be there alone.  

During a May 1999 VA PTSD examination the veteran complained 
of being generally depressed and angry for being drafted and 
put in danger in Vietnam.  He complained of difficulty 
getting close to people, saying that he loved his parents but 
did not want to see them.  He was close only to his wife and 
grandson.  He would watch war movies but would get angry if 
they were not accurate.  He did enjoy watching westerns, 
especially looking at the guns used because he collects pre-
1898 guns.  He enjoyed attending gun shows.  He complained of 
nightmares about once a week, triggered by war news.  He 
sleeps about four hours a night, usually fully clothed in a 
chair due to his hypervigilance.  He denied homicidal 
ideations and had had a few suicidal ideations and no 
attempts.  He denied auditory and visual hallucinations.  He 
complained of a feeling of being shot at several times a 
year.  He stated that he could concentrate on something 
important but that his concentration was not very good 
generally.  

The veteran was oriented to person, place and time during the 
examination.  His judgment and abstract reasoning were 
intact.  His speech was normal.  His affect was bright but 
became blunted with staring below the line of eyesight while 
he described a traumatic moment and periods from Vietnam.  
His motor movements started out as unremarkable but showed 
mild slowing when describing stressful events in Vietnam.  He 
could recall two out of three items and then recall the third 
after a hint.  He had difficulty giving the name of the 
current president.  

The diagnoses were PTSD and history of alcohol dependence.  
The Global Assessment of Functioning Scale (GAF) was 75-80 
for the examination and the previous year.  He desired to 
return to working three days a week as a barber.  The 
examiner felt that the main limitations to the veteran's 
ability to work were caused by his leg injuries.  He could 
interact in a very pleasant and appropriate fashion.  The 
examiner stated that the veteran's PTSD would be expected to 
have only a mild impact on his social and occupational 
functioning.  The examiner also noted that although he made 
an Axis II diagnosis of obsessive compulsive traits, that 
those traits would not be felt to have any notable impact on 
the veteran's ability to function.  

During the veteran's personal hearing in June 1999 he 
testified that he was being treated by Dr. N., a private 
psychiatrist, about once a week for the last six months.  He 
continues to see him because the VA does not stock the 
medication that he prescribes.  The veteran stated that he 
had had a conflict with a VA doctor.  He has been in a VA 
pain group but not a PTSD group.  

The veteran testified that his sessions with the psychiatrist 
have been more intense lately as they deal with the veteran's 
combat.  In the last two years and again lately he has more 
flash backs as they discuss combat more.  They have discussed 
an incident in which his booby trap killed a woman and two 
children.  The veteran stated that his private doctor has 
tried to wean him off of Xanax but that each time he tries to 
something stressful happens.  He had avoided talking to his 
doctor because it upset him, ruining his whole month.  Now 
they really get into it and then back away.  

The veteran testified that he has had nightmares for 30 years 
and they all deal with combat.  They have been more frequent 
since the psychiatric sessions have become more intense.  He 
sleeps with his clothes on in a recliner two or three times a 
week and has done so since his separation.  He sleeps about 
two or three hours a night.  He feels emotionally numb most 
of the time.  Methadone helps control his physical pain and 
he feels that it sometimes helps his PTSD symptoms too.  

The veteran last worked as a full-time barber two years ago.  
He got to the point where he was withdrawn.  He did not like 
being reminded of the service and every Wednesday through 
Friday guys would come in to get haircuts for their weekend 
maneuvers.  It upset him and his hands would shake.  He 
worked with two other barbers for 10 years.  One died and the 
veteran and the remaining one worked together until a 
replacement was found.  They were killing themselves while 
they were short a man.  The veteran could not stand with his 
leg during that period.  The veteran started working at 
another shop where he could work when he wanted to.  He had 
gotten up to working two days a week a few months prior to 
the hearing.  

The veteran stated that he had no trouble following 
directions.  He underwent testing for brain damage while he 
was being treated for his tremors.  He stated that his memory 
is worse than it used to be.  He attends church.  He watches 
television a lot.  His only interest is in pre-1898 firearms.  
He attends gun shows and wants to obtain a curio license in 
case dealing in pre-1898 firearms becomes as regulated as 
dealing in modern weapons.  He had held back from talking to 
his doctor about PTSD because he felt it might disqualify him 
from getting a curio license.  

The veteran's wife testified that he has a startle response, 
jumping out of his skin if the children drop something or 
jumping to his feet if a car backfires.  He stays in his room 
watching television and not talking to anyone for days.  It 
has gotten worse since his medications were changed.  He does 
not care about anything.  He only has one friend but he will 
not even return her calls.  Their daughter is very upset at 
his actions.  He has to be forced to visit his parents even 
though he loves them.  He has trouble following simple 
directions or instructions.  He has no joy or hope.  He did 
not have a desire to do anything even before his medications 
were changed.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location. 38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

PTSD is rated under Diagnostic code 9411, which provides that 
a 10 percent evaluation is for assignment for occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent evaluation 
is for assignment for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation is for assignment when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is for assignment 
when there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is for assignment when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.7, 4.130, Code 9411.

In this case, the Board finds that the evidence supports 
entitlement to a 30 percent rating for PTSD.  Specifically, 
the latest VA examination revealed that the veteran had 
recurrent nightmares, hypervigilance, sleep disturbance and 
was withdrawn except from his wife and grandson.  He had had 
a few suicidal ideations and sometimes had a feeling that he 
was being shot at.  His affect was bright but became blunted 
on recalling traumatic moments in Vietnam.  His motor 
movements slowed during those discussions.  He had some 
memory deficit.  Resolving doubt in the veteran's favor, the 
Board finds that the evidence of overall disability more 
nearly resembles the criteria for the 30 percent rating for 
PTSD.  38 C.F.R. § 4.7.

However, the Board finds that the preponderance of the 
evidence is against any higher evaluation.  That is, there is 
no objective evidence showing flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks; difficulty in understanding complex commands; or 
difficulty in establishing and maintaining effective work and 
social relationships necessary for a 50 percent rating.  His 
judgment and abstract thinking were intact.  He was looking 
forward to increasing his work from two to three days a week.  
Moreover, the latest VA examination revealed a GAF of 75-80, 
which is not indicative of a 50 percent evaluation.  See 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM IV).  

The Board has considered the testimony of the veteran and his 
wife, regarding his limitations.  However, the examiner's 
opinion, coming as it does from a professional, that his main 
impairment is due to his physical condition and that his PTSD 
was only a mild impediment to employment is more persuasive 
than the lay testimony of the veteran and his wife.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, the disability picture does not more closely 
approximate the criteria for a 50 percent rating.  38 C.F.R. 
§ 4.7.

The Board has considered the complete history of the 
disability in question, as well as the current clinical 
manifestations and the effect the disabilities may have on 
the earning capacity of the veteran.  Furthermore, the Board 
does not find that the evidence presents such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular criteria, so as to 
warrant the assignment of a higher rating, on an 
extraschedular basis, for the above-noted disability involved 
in this appeal.  38 C.F.R. § 3.321(b)(1) (1999). 


ORDER

A 30 percent evaluation for PTSD is granted, subject to the 
law and regulations governing the criteria for award of 
monetary benefits.



		
	MILO H. HAWLEY 
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 
- 9 -


- 4 -


